Ladd, J.
A crew, consisting of two machinists and five helpers, was employed by defendant in stripping engines when brought into its machine shops for repair, and in replacing the parts when put in a state of repair. The plaintiff was one of the helpers, and his duty was to block the wheels of the engine when placed over the draw pit in the shop by putting wooden blocks or iron nuts or burrs under the wheel and removing these when the engine was ready to be taken away. This pit was in the shop with movable rails over it, these being connected with others extending to the turntable on the outside and then on with the main tracks of the railroad. When the wheels were to be put on an engine, it was “jacked up and rested on supports, the rails of the pit were then removed, and the wheels put in place. Then, for the purpose of putting in the second set of drivers, the track would be replaced and the engine would be removed so that the drivers which had been attached would rest on the permanent track beyond the pit, when the same plan would be followed for putting on the drivers, which has been described. . . . The engine, after the drive wheels were under it, was removed by another engine, but sometimes by pinch bars.” On July 13, 1907, a switch engine was employed to remove that on which the wheels had been replaced. The repairs had not been completed, and, for this reason, two of the helpers sat on the frame holding up part of the machinery so it could move. After helping couple the live with the dead engine, plaintiff stepped back to see if the blocking *737was out. Noticing a small burr on tile rail, he undertook to brush it out with his hand when, without warning, the engine started and his hand was so crushed that he lost three fingers. The evidence was such as to carry the issue of absence of contributory negligence to the jury, and no question is raised but that the jury might have found that the injury was the direct consequence of the employee’s negligence in failing to warn plaintiff before moving the engine. As he was a coemployee of plaintiff, however, a finding for defendant wTas directed by the court, and the sole issue of law is whether the facts bring the case within the provisions of section 2071 of the Code.
As plaintiff’s employment was such as ,to expose him to the dangers incident to the moving of the dead engine, and the negligence of the engineer, if any, was in starting the same without warning, it is evident that the determination of the question depends on whether the work being done was in any manner connected with the use and operation of the railroad. The section of the statute referred to, in so far as pertinent to the inquiry, reads: “Every corporation operating a railway shall be liable for all damages sustained by any person, including employees of such corporation, in consequence of the neglect of the agents or by any mismanagement of the engineers or other employees thereof, and in consequence of the willful wrongs, whether of commission or omission of such agents, engineers, or other employees when such wrongs are in any manner connected with the use and operation of any railway on or about which they shall be employed.”
In a sense, everything such a corporation does is in some manner connected with the use and operation of its railway, for that is the purpose of its existence. Thus the work of those who solicit freight or passengers for transportation or enter into traffic arrangements with other roads, or procure rolling stock or fuel for the engines and the like, is connected with the successful operation of the *738enterprise, but no one pretends that work in any of these lines is within the purview of this "statute. See Malone v. Railway, 61 Iowa, 326. It has reference, as we think, to the physical use and operation of the railway, and the question for determination is whether the accident occurred on or about a railway or in the operation thereof. The record leaves no doubt but that the engines were in the machine shop, 'as distinguished from a roundhouse. Into the latter, engines in service are run for repair and cleaning necessary to their continued use on the road. Boundhouses are constructed along the way for this purpose, and are made use of in connection with the actual use of the road. Their relation, thereto is somewhat like the stable to the livery. But the machine shops are the hospitals. The engines, cars, and the like are only taken there when disabled and withdrawn from use when this 'is essential to refit them for actual service in the operation of the railway. Manifestly, when so withdrawn and in - course of reconstruction or repair, they are in no wise connected with the operation of the railway. As well say the steam shovels, pile drivers, and the like being repaired in the same shop are so connected. Such reconstruction and repair might proceed as well were the shop that of an individual or other corporation and located apart from the railroad. Over the shop in question the operating department of the railroad exercised no control. Tracks were laid on the floor, and on these the engines and cars were stripped, and so, too, the different parts were assembled and put together, and the engines or car moved about thereon during repair or construction. These tracks were connected with those in the yard and then with the railway, but does this make the tracks in the shop a part of the railroad in the sense in which that word is employed in section 2071 ? If so, then the tracks in a manufacturing plant on which locomotives are constructed by individuals or corporations other than railways constitute railroads, and *739employees working tbereon are within the protection of the above section. The mere laying of tracks on the floor does not make a railway, nor does the movement of an engine or car thereon necessarily constitute the operation of a railway. If so, this might be effected by the use of a pinch bar or a moving crane or any kind of electric device. A company or individual, engaged solely in manufacturing or repairing, might make such use of tracks entirely within the plant in the convenient performance of its work and without connection with a railroad, as that term is understood. Of course, a company or individual may operate a railway solely for the purpose of carrying property belonging to it or him and such an one has been held to be within the terms of similar statutes. Lodwick Lumber Co. v. Taylor, 39 Tex. Civ. App. 302 (87 S. W. 358); Schus v. Powers-Simpson Co., 85 Minn. 447 (89 N. W. 68, 69 L. R. A. 887); Kline v. Minnesota Iron Co., 93 Minn. 63 (100 N. W. 681); Kibe v. Stevenson Iron Co., 136 Fed. 147 (69 C. C. A. 145); Hines v. Stanley G. I. Electric Co., 199 Mass. 522 (85 N. E. 851); Cunningham v. Neal, 49 Tex. Civ. App. 613 (109 S. W. 455); Id., 101 Tex. 338 (107 S. W. 539, 15 L. R. A. [N. S.] 479). See Mace v. H. A. Boedker & Co., 127 Iowa, 721.
But we have discovered no decision - to the effect that a railroad is operated save when in use for the transportation of freight of some kind or passengers or both. Such is the use of all railways, and, when not so employed, they are not in use. It is the use the rails are put to and not the form of rails which determines whether they constitute a railway. The mere moving of the dismantled engine which had been withdrawn from service and sent to the hospital for remedy by the live engine was neither connected with the use nor the operation of' the railway, but was in the preparation for use in that connection. The work of these shops may as well have been carried *740on apart from the defendant and without interfering with the operation of its road. The elimination of the fellow servant rule effected by this statute repeatedly has been justified against the the charge of discrimination on the ground that the hazards of the employment are peculiar to railroading. Akeson v. Railway, 106 Iowa, 54. These hazards are not only from the nature of the work in movement of vehicles and machinery of great weight and velocity by steam on tracks, but because of the coemployees being widely separated and not in a situation directly to influence the actions of one another. The hazard in performing other work may be quite as great but is of a different kind, and, on this ground, the classification has been upheld and the legislative intent declared. Other courts may have interpreted similar statutes more broadly, and possibly in doing so correctly expressed the designs of the respective Legislatures in enacting them. See Chicago, R. I. & P. Ry. v. Stahley, 62 Fed. 363 (11 C. C. A. 88) ; dissenting opinion in Dunn v. Ry., 130 Iowa, 580. But this court, since Deppe v. Railway, 36 Iowa, 52, has adhered to the proposition that the General Assembly, in framing the several statutes, did not purpose to afford protection to railroad employees not extended to others in like situation. “The purpose of the lawmakers,” as said in the Alceson case, was “evidently not to make men because employed by railroad companies, favorites of the law, but to afford protection owing to the peculiar hazards of their situation.” In what way do the hazards of work in a railroad machine shop differ from those incident to employment in other shops where heavy machinery is handled? None whatever. The machine shop is not recognized in title X of the Code treating of railroads as an essential part thereof. No one will pretend that chapter 4 thereof authorizes the condemnation of land on which to erect such shops and every section of chapter 5, of which section 2071 is a part, emphasizes the thought that by the word “railway” *741as employed, therein, is meant all those facilities made use of in the movement of trains, cars, vehicles, and the like on the track constructed for the carriage of freight and passengers. In many decisions, this court has declared that by “operation” of a railway is meant the movement of engines, cars, and machinery on the tracks, and, to be within the protection of the statute, the wrong must be in such movement or connected therewith. Akeson v. Ry., supra; Stroble v. Ry., 70 Iowa, 560; Smith v. Ry., 78 Iowa, 583; Larson v. Ry., 91 Iowa, 81; Foley v. Ry., 64 Iowa, 644; Reddingion v. Ry., 108 Iowa, 96; Dunn v. Ry., 130 Iowa, 580. In the first case it was said that if “the injury is received by an employee whose work exposes him, to the hazard of moving trains, cars, engines, or machinery on the track, and is caused by the negligence of a coemployee in the actual movement thereof, or in any manner directly connected therewith, the statute applies, and recovery may be had. Beyond this, the statute affords no protection.”
We are of opinion that the rails on the shop floor did not constitute a railway within the meaning of the statute, nor was the movement of the dismantled engine on the rails therein by the live engine the use and operation of a railway. See Perry v. Ry., 164 Mass. 296 (41 N. E. 289); Potter v. Ry., 46 Iowa, 399; Hathaway v. Ry., 92 Iowa, 337.
The ruling of the district court is approved, and its judgment is affirmed.